ON MOTION FOR REHEARING

PER CURIAM.
We grant rehearing and amend our April 6, 1994, opinion to reflect Judge An-stead’s (the trial court’s) June 16, 1992, amendment to the Final Judgment, which we inadvertently omitted from the first opinion. We disagree with appellant’s contention, however, that if we make this correction, we are required to engage in an entirely different legal analysis. Appellant incorrectly presumes that this court did not give due consideration to the issue of imposing prior restraints on information available through newsracks placed on private property as opposed to public property. We hold that where a prior restraint is applied by the state or other governmental entity, a flat license fee imposed on newsracks to raise revenue is unconstitutional, regardless of whether the newsracks are placed on a public or a nonpublic forum. See Sentinel Communications Co. v. Watts, 936 F.2d 1189 (11th Cir.1991). We therefore adhere to the result reached in our previously issued opinion. Judge Anstead’s Order on Rehearing is set forth below in its entirety:
The defendant, City of Hallandale, has filed a motion for rehearing, amendment and relief from judgment. The plaintiffs have filed a response and the defendant a reply thereto. The parties have thoroughly, and commendably, reviewed the facts and the law for the court.
This court acknowledges, as asserted by the defendant, that the newsracks in question herein are located on both public and private property. However, all of the racks are utilized for the public distribution of the newspapers. The court also acknowledges that the word “revenue” should have been used in the place of the word “profit” in the last paragraph of the final judgment. The final judgment is hereby amended to reflect these corrections.
Other than the corrections set out above, the motion for rehearing, amendment and relief from judgment is hereby denied.
HERSEY, POLEN and STEVENSON, JJ., concur.